IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00372-CV

                     EX PARTE MILTON LEE GARDNER



                           From the 77th District Court
                            Limestone County, Texas
                            Trial Court No. J-291-A-1


                                       ORDER


      “Appellant’s Motion for Leave to File a Supplemental Reply Brief” was filed on

May 4, 2016. In this motion, appellant requests two actions by this Court. The first is to

dismiss the State’s brief as inadequately briefed, regard appellant’s brief as correctly

presenting the case, and reverse the trial court’s judgment upon appellant’s brief without

examining the record. This request is denied.

      In the alternative, appellant requests that we grant appellant leave to file his

supplemental reply brief. This request is granted to the extent necessary to have the

issues raised by appellant in his supplemental reply brief before the Court for
consideration in the disposition of the appeal. Accordingly, appellant’s supplemental

reply brief is filed as of the date of its receipt, May 4, 2016.

       Because appellant contends there are new or additional issues raised in his

supplemental reply brief, this case is not yet ready for disposition and will be removed

from the Court’s “at issue” docket. The State has 28 days to file a reply brief to appellant’s

supplemental reply brief. When the State’s reply brief is filed, the case will again be

placed at issue.



                                            PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied in part and granted in part
Order issued and filed May 19, 2016




Ex parte Gardner                                                                        Page 2